157 S.W.3d 761 (2005)
Sharon Marie SEELBACH, Respondent,
v.
Kevin Charles SEELBACH, Appellant.
No. ED 84109.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2005.
Mary Ann Weems, St. Louis, MO, for appellant.
Sally Austin Mills, Clayton, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Kevin Charles Seelbach ("father") appeals the judgment of the trial court modifying a decree of dissolution. Father claims the trial court erred in modifying custody because there was insufficient evidence of a substantial change of circumstances *762 and such modification was not necessary for the welfare of the minor children. Additionally, father asserts error in the trial court's award to Sharon Marie Seelbach ("mother") of amounts for back child support, his portion of medical and dental bills for the minor children, a portion of her attorney's fees, and a portion of the guardian ad litem fee. Father also argues that the trial court incorrectly credited mother with the amount of income she earned at the time of the dissolution in its Form 14 calculation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).